
	
		IA
		111th CONGRESS
		2d Session
		H. J. RES. 81
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2010
			Mr. Rangel introduced
			 the following joint resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		JOINT RESOLUTION
		Recognizing Madam C.J. Walker for her
		  achievements as a trailblazing woman in business, philanthropist, and 20th
		  century activist for social justice.
	
	
		Whereas Madam C.J. Walker was born on December 23, 1867,
			 on a plantation in Delta, Louisiana;
		Whereas Madam C.J. Walker was the fifth of six children
			 born to freed slaves Owen and Minerva Anderson Breedlove, and the first of the
			 Breedloves’ children born after the end of slavery;
		Whereas, in 1905, Madam C.J. Walker invented a
			 conditioning treatment designed to improve the health of Black women’s
			 hair;
		Whereas Madam C.J. Walker was a pioneer of what has become
			 a multibillion dollar international cosmetics industry;
		Whereas Madam C.J. Walker established a groundbreaking
			 national and international business empire, first selling products
			 door-to-door, then developing a marketing strategy, which included selling
			 products through the mail;
		Whereas, in 1910, Madam C.J. Walker built a factory on
			 land she purchased in Indianapolis, Indiana, to manufacture her line of
			 cosmetic products, a historic achievement for a Black businessperson of that
			 time;
		Whereas Madam C.J. Walker was committed to employing women
			 in all aspects of her business, training well over 1,000 agents across the
			 Nation and fostering the entry of Black women into the business world;
		Whereas Madam C.J. Walker’s central message was pride and
			 empowerment;
		Whereas Madam C.J. Walker used her charisma, along with an
			 army of sales agents, to sell her cosmetic products, a strategy that has
			 influenced the marketing of beauty products since that time;
		Whereas Madam C.J. Walker utilized her connections to
			 Black church communities to build her network of agents and develop
			 word-of-mouth advertising for her products;
		Whereas Madam C.J. Walker crisscrossed the Nation by
			 train, and, during her travels, stayed in the homes of Black families because
			 she was prohibited from lodging in hotels due to her race;
		Whereas Madam C.J. Walker was a noted philanthropist,
			 giving generously to charities, including the Young Men’s Christian Association
			 (YMCA), Young Women’s Christian Association (YWCA), National Association for
			 the Advancement of Colored People (NAACP), and National Association of Colored
			 Women (NAC), and other organizations;
		Whereas Madam C.J. Walker encouraged her agents to provide
			 financial assistance to Black humanitarian organizations across the
			 Nation;
		Whereas Madam C.J. Walker used her influence to speak out
			 against social injustices, including lynching;
		Whereas Madam C.J. Walker was one of the Nation’s most
			 successful businesspersons of the early 20th century, widely believed to be
			 America’s first self-made female millionaire;
		Whereas in her rise to success, Madam C.J. Walker overcame
			 barriers due to the circumstances of her time, including pervasive racial
			 discrimination, restricted access to education, and limited opportunities for
			 women in business;
		Whereas Madam C.J. Walker has two historic landmarks
			 attributed to her, the Madame Walker Theatre Center, located in Indianapolis,
			 Indiana, and her estate, Villa Lewaro, located in Irvington-on-Hudson, New
			 York;
		Whereas Madam C.J. Walker has been honored in the National
			 Business Hall of Fame at the Museum of Science and Industry in Chicago and the
			 National Women’s Hall of Fame in Seneca Falls, New York;
		Whereas, in 1998, Madam C.J. Walker was honored on a
			 United States postage stamp as part of the Black Heritage Series; and
		Whereas Madam C.J. Walker died on May 25, 1919, at the age
			 of 51: Now, therefore, be it
		
	
		
			That it is hereby recognized that Madam
			 C.J. Walker is one of history's greatest businesspersons, and a role model for
			 women, African-Americans, small businesses, entrepreneurs, and the Nation’s
			 young people.
		
